DOCUMENTS UNDER SEAL
                       Case 3:20-mj-71049-MAGClear
                                                Document
                                                   Form  3 Filed 08/03/20 Page 111:08-11:16-8
                                                              TOTAL TIME (m ins):
                                                                                  of 1        mins.
M AGISTRATE JUDGE                         DEPUTY CLERK                              REPORTER/FTR
M INUTE ORDER                            Rose Maher - by Zoom                      Reporter: Marla Knox-by Zoom
MAGISTRATE JUDGE                          DATE                                      NEW CASE         CASE NUMBER
Thomas S. Hixson- by Zoom                8/3/2020                                                    3:20-mj-71049 MAG
                                                      APPEARANCES
DEFENDANT                                 AGE       CUST  P/NP   ATTORNEY FOR DEFENDANT                      PD.      RET.
Nima Fazeli-by Zoom                        22       N       P       Gabrielf Bischof, provisionally apptd    APPT.
U.S. ATTORNEY Adrienne Rose               INTERPRETER                             FIN. AFFT                 COUNSEL APPT'D
Andrew Dawson; Will Frentzen-by Zoom n/a                                          SUBMITTED

PROBATION OFFICER            PRETRIAL SERVICES OFFICER              DEF ELIGIBLE FOR               PARTIAL PAYMENT
                             Elba Romero-by Zoom                    APPT'D COUNSEL                 OF CJA FEES
                                       PROCEEDINGS SCHEDULED TO OCCUR
       INITIAL APPEAR             PRELIM HRG       MOTION           JUGM'T & SENTG                             STATUS
      Complaint-held                                                                                           TRIAL SET
       I.D. COUNSEL               ARRAIGNMENT              BOND HEARING            IA REV PROB. or             OTHER
                                                                                   or S/R
       DETENTION HRG              ID / REMOV HRG           CHANGE PLEA             PROB. REVOC.                ATTY APPT
                                                                                                               HEARING
                                                    INITIAL APPEARANCE
        ADVISED                 ADVISED                  NAME AS CHARGED              TRUE NAME:
        OF RIGHTS               OF CHARGES               IS TRUE NAME
                                                        ARRAIGNM ENT
       ARRAIGNED ON                ARRAIGNED ON             READING W AIVED               W AIVER OF INDICTMENT FILED
       INFORMATION                 INDICTMENT               SUBSTANCE
                                                        RELEASE
      RELEASED            ISSUED                    AMT OF SECURITY        SPECIAL NOTES                    PASSPORT
      ON O/R              APPEARANCE BOND           $                                                       SURRENDERED
                                                                                                            DATE:
PROPERTY TO BE POSTED                           CORPORATE SECURITY                      REAL PROPERTY:
    CASH    $


      MOTION           PRETRIAL                 DETAINED        RELEASED        DETENTION HEARING               REMANDED
      FOR              SERVICES                                                 AND FORMAL FINDINGS             TO CUSTODY
      DETENTION        REPORT                                                   W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                            PLEA
    CONSENT                     NOT GUILTY                 GUILTY                    GUILTY TO COUNTS:
    ENTERED
    PRESENTENCE                 CHANGE OF PLEA             PLEA AGREEMENT            OTHER:
    REPORT ORDERED                                         FILED
                                                        CONTINUANCE
TO:                             ATTY APPT                  BOND                   STATUS RE:
8/13/2020                       HEARING                    HEARING                CONSENT                     TRIAL SET
                            ID OF COUNSEL
AT:                             SUBMIT FINAN.              PRELIMINARY            CHANGE OF                  STATUS
                                AFFIDAVIT                  HEARING                PLEA
                                                                                                       RE PRELIM. HRG.
10:30 am                                                   _____________
BEFORE HON.                       DETENTION                ARRAIGNMENT             MOTIONS                    JUDGMENT &
                                  HEARING                                                                     SENTENCING
Judge Van Keulen
       TIME W AIVED               TIME EXCLUDABLE          IDENTITY /             PRETRIAL                    PROB/SUP REV.
                                  UNDER 18 § USC           REMOVAL                CONFERENCE                  HEARING
                                  3161                     HEARING
                                                ADDITIONAL PROCEEDINGS
Defendant consent to proceed with hearing by Zoom Video Conference. FPD provisionally apptd. for today as Def. shall be
retaining private counsel. Defendant's previous conditions of release and appearance remain in effect. Govt. moved to unseal
entire case. Court so ordered entire case unsealed.
                                                                                        DOCUMENT NUMBER:
